DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“bent formation determining section” in claim 1-3 as described in paragraphs [0043]-[0044] and [0047] of US-PUB 20200000315.
“shape changing section” in claim 1, 2, 7, 9, 10-12, 17, 19 and 20 as described in paragraphs [0043]-[0044] and [0063] of US-PUB 20200000315.
“state analysis section” in claims 2, 4 and 12 as described in paragraphs [0043]-[0044] and [0055] of US-PUB 20200000315.
“position analysis section” in claims 2 and 5 as described in paragraphs [0043]-[0044] and [0083] of US-PUB 20200000315.
“determination main section” in claim 3 as described in paragraphs [0051]-[0055] of US-PUB 20200000315.
“instruction section” in claim 10 as described in paragraphs [0068] and [0071] of US-PUB 20200000315.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 11 states “when it is determined that the first bent portion and the second bent portion are formed on the flexible tube”, and it is unclear how two bent portions are on the flexible tube when the first and second bent portions are a part of the flexible tube. Examiner is unsure if the applicant meant the first bent portion of the tube is top of the second bent portion of the tube. Clarification/Correction is required.
The term "substantially identical" in claims 2, 6, 12 and 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially 0 degree" in claims 7 and 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 20110275896).
Regarding Claim 1, Tanaka discloses a flexible tube insertion apparatus (Fig.1) comprising: a flexible tube (a flexible tube portion 17) that is to be inserted into an insertion target body (an endoscope 2 to be inserted into, e.g., a body cavity); 
a state detector ([0012]-[0013] a curved state detection section) that is configured to detect state information of the flexible tube relating to a shape of the flexible tube ([0012]-[0013] a curved state detection section that detects a curved state of the insertion portion based on the insertion shape information, as curve information); 
a bent formation determining section (CPU 5a) that is configured to determine whether or not a first bent portion and a second bent portion (Fig.11, [0152]-[0157] the CPU 5a determines a bending drive direction for the first bending portion 16A as a first bending drive direction; and a second bending portion 16B) that are bent in directions different from each other are formed on the flexible tube based on the state information ([0044] the bending control section 5 automatically determines a bending drive direction of the bending portion 16; determines the bending drive direction according to the instruction as a bending drive direction for the bending portion 16);
and a shape changing section (Fig.2, bending wires 53u and 53d, and 53l and 53r) that is arranged in the flexible tube and is configured to actively change the shape of the flexible tube ([0062]-[0063] bending wires enabling the bending portion 16 to be bent) so that an angle at which a first virtual flat plane on which the first bent portion is formed (Figs.5-8, [0119]-[0120] plane including the first principal component direction Pc1) and a second virtual flat plane on which the second bent portion is formed intersect with each other becomes smaller (Figs.5-8, [0119]-[0120] the second principal component direction Pc2 is an estimated curve plane 64; [0095] and [0111] the CPU 5a has a function of an angle calculation section 5d, which performs processing for calculating an intersection line between the curve plane and the virtual plane, and with a specific bending direction in the distal end portion 15), when the bent formation determining section determines that the first bent portion (first bending portion 16A) and the second bent portion (second bending portion 16B) are formed on the flexible tube (a flexible tube portion 17).
	Regarding Claim 11, Tanaka discloses a flexible tube insertion method comprising: detecting state information ([0012]-[0013] a curved state detection section) of a flexible tube (a flexible tube portion 17) inserted into an insertion target body relating to a shape of the flexible tube (an endoscope 2 to be inserted into, e.g., a body cavity); 
determining whether or not a first bent portion and a second bent portion that are bent in directions different from each other are formed on the flexible tube based on the (Fig.11, [0152]-[0157] the CPU 5a determines a bending drive direction for the first bending portion 16A as a first bending drive direction; and a second bending portion 16B); 
and causing a shape changing section Fig.2, bending wires 53u and 53d, and 53l and 53r)  that is arranged in the flexible tube (a flexible tube portion 17)  and is configured to actively change the shape of the flexible tube to operate ([0062]-[0063] bending wires enabling the bending portion 16 to be bent) so that an angle at which a first virtual flat plane on which the first bent portion is formed (Figs.5-8, [0119]-[0120] plane including the first principal component direction Pc1)  and a second virtual flat plane on which the second bent portion is formed intersect with each other becomes smaller (Figs.5-8, [0119]-[0120] the second principal component direction Pc2 is an estimated curve plane 64; [0095] and [0111] the CPU 5a has a function of an angle calculation section 5d, which performs processing for calculating an intersection line between the curve plane and the virtual plane, and with a specific bending direction in the distal end portion 15), when it is determined that the first bent portion (first bending portion 16A)  and the second bent portion (second bending portion 16B)  are formed on the flexible tube (a flexible tube portion 17).
Allowable Subject Matter
Claims 2-8, 10, 12-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 2, Tanaka (US 20110275896) does not disclose a position analysis section that is configured to analyze a relative positional relationship between the first bent portion and the second bent portion based on the respective shape states of the first bent portion and the second bent portion that is analyzed by the state analysis section; and a rotation calculator that is configured to calculate a rotation direction and a rotation amount of the shape state of the second bent portion for rotating the shape state of the second bent portion toward the shape state of the first bent portion so that the respective shape states of the bent portions become substantially identical with each other based on the positional relationship, wherein the shape changing section actively changes the shape of the flexible tube in accordance with the rotation direction and the rotation amount. Rather, Tanaka teaches a flexible tube insertion apparatus according to claim 1, comprising: a state analysis section (insertion shape detection apparatus 8) that is configured to analyze shape states of the first bent portion ([0040] an insertion shape detection apparatus 8 that detects an insertion shape of an insertion portion 11; [0138] insertion portion 11 is provided with a first bending portion 16A) and the second bent portion based on the state information ([0040] an insertion shape detection apparatus 8 that detects an insertion shape of an insertion portion 11; [0138] insertion portion 11 is provided with a second bending portion 16B) when the bent formation determining section determines that the first bent portion arranged on a distal end ([0138] insertion portion 11 is provided with a first bending portion 16A) side of the flexible tube (a flexible tube portion 17)  and the second bent portion (second bending portion 16B) ([0138] and a second bending portion 16B at a rear end).
	Regarding Claim 12, Tanaka does not disclose analyzing a relative positional relationship between the first bent portion and the second bent portion based on the respective shape states of the first bent portion and the second bent portion that is analyzed by the state analysis section; and calculating a rotation direction and a rotation amount of the shape state of the second bent portion for rotating the shape state of the second bent portion toward the shape state of the first bent portion so that the respective shape states of the bent portions become substantially identical with each other based on the positional relationship, wherein the causing the shape changing section to operate includes causing the shape changing section to operate so as to actively change the shape of the insertion section in accordance with the rotation direction and the rotation amount. Rather, Tanaka teaches flexible tube insertion method according to claim 11, comprising: analyzing shape states of the first bent portion ([0040] an insertion shape detection apparatus 8 that detects an insertion shape of an insertion portion 11; [0138] insertion portion 11 is provided with a first bending portion 16A) and the second bent portion based on the state information ([0040] an insertion shape detection apparatus 8 that detects an insertion shape of an insertion portion 11; [0138] insertion portion 11 is provided with a second bending portion 16B) when it is determined that the first bent portion arranged on a distal end side of the flexible tube ([0138] insertion portion 11 is provided with a first bending portion 16A) and the second bent portion arranged on a proximal end side of ([0138] and a second bending portion 16B at a rear end).
	Claims 3-8 and 10 are dependent from Claim 2, and Claims 13-18 and 20 are dependent from Claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6004280 A			Buck; Jerrick C. et al.
US 20150351608 A1		Choi; JungHun
US 20150342500 A1		Fujita; Hiromasa et al.
US 20040044350 A1		Martin, Brian B. et al.
US 20110098533 A1		Onoda; Fumiyuki et al.
US 20090221869 A1		Tanaka; Hideki
US 20090149703 A1		Tanaka; Hideki
Buck et al. (US 6004280) discloses a guiding catheter. The distal end portion has a two-dimensional turn of less than a full circle, which turn includes both an incomplete turn section and a distal extension thereof which is an end section. The turn lies in three dimensions and, when viewed in a direction which moves distally along the curve, curves upwardly and downwardly and again upwardly, each out of the plane within which the rest of the catheter lies.  (See figures and col.2, lns.63-col.3, lns.50).
Choi (US 20150351608) discloses a method involves detecting a first bending of a distal portion (22) of an endoscope (12). A second bending of a proximal portion (24) of the endoscope is detected. The first bending is compared to the second bending with 
	Fujita (US 20150342500) discloses a position detecting system of a tubular device including a shape sensor and a relative position detecting section. The shape sensor is configured to detect a shape of the tubular device to be inserted into a tubular cavity of an object.  (See figures and [0030]-[0032]).
	Martin et al. (US 20040044350) disclose devices, systems, methods and kits for endoscopically accessing a body cavity and providing a directed pathway toward a target tissue within the cavity. Depending on the location of the target tissue and the desired angle of approach, the access sheath may be required to maintain one or more curves in one or more planes to properly direct the interventional devices. In addition, the access sheath has a locking feature to hold the sheath in place and maintain the desired configuration.  (See figures and [0017]).
	Onoda et al. (US 20110098533) disclose an endoscope system 10 includes the insertion portion 12 of the endoscope which is a medical appliance inserted in the interior of an examinee 11 who is an object to be examined, for performing an observation or treatment and is an elongated insertion body, an operation portion 13 for operating the insertion portion 12, a main unit 15 that performs control over the entire endoscope system 10 and image processing or the like, and a monitor 14 that displays an endoscope image and a two-dimensional shape or the like of the insertion portion 12  (See figures and [0074]).
Tanaka (US 20090221869) discloses an endoscope insertion shape analysis system including an insertion state acquisition unit that acquires coordinate values of a plurality of locations in an insertion portion of an endoscope inserted in an examinee, an insertion shape detection unit that detects at least some insertion shapes of the insertion portion inserted in the examinee based on the coordinate values at the plurality of locations, a coordinate plane setting unit that sets a plurality of coordinate planes according to the coordinate values and the insertion shapes at the plurality of predetermined locations.  (See figures and [0011]-[0014]).
	Tanaka (US 20090149703) discloses a, electronic endoscope system as an endoscope insertion shape analysis apparatus of the invention includes: an electronic endoscope having an insertion portion to be inserted into a body cavity; a shape observation apparatus and the like for detecting a shape of the insertion portion by a plurality of source coils of the insertion portion of the endoscope, a sense coil unit, and a shape processing device.  (See figures and abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795